Slip Op. 04-76

                 UNITED STATES COURT OF INTERNATIONAL TRADE
                         BEFORE: GREGORY W. CARMAN

____________________________________
                                    :
ENLIN STEEL CORPORATION,            :
                                    :
            Plaintiff,              :
                                    :
            v.                      :                           Court No. 02-00466
                                    :
UNITED STATES,                      :
                                    :
            Defendant.              :
                                    :
____________________________________:


                                       JUDGMENT ORDER

        Upon Defendant’s motion to dismiss for lack of subject matter jurisdiction of May 5,

2004, based upon the grounds that Plaintiff failed to pay all liquidated duties, charges, or

exactions prior to commencement of this action as required by 28 U.S.C. § 2637(a), and upon

Plaintiff’s failure to present evidence to the contrary, it is hereby

        ORDERED that Defendant’s motion to dismiss is granted; and it is further

        ORDERED that this action is dismissed.




                                                    /s/ Gregory W. Carman

Dated: June 24, 2004
New York, New York